



OBSERVER RIGHTS AGREEMENT
This Observer Rights Agreement (this “Agreement”) is dated as of October 26,
2018 by and between MidSouth Bancorp, Inc., a Louisiana corporation (the
“Company”), and Jacobs Asset Management, LLC (“JAM”).
WHEREAS, JAM is the investment manager or adviser to certain private investment
funds and managed accounts (JAM “clients”) that collectively Beneficially Own
approximately 7% of the outstanding shares of the Company’s common stock; and
WHEREAS, JAM has requested that it be granted certain information and
observation rights with respect to the board of directors of the Company (the
“Board”); and
WHEREAS, the Board has determined that granting JAM such information and
observation rights on the terms and conditions hereof is in the best interests
of the Company;
NOW THEREFORE, the Company and JAM agree as follows:
1.During the term of this Agreement, JAM shall be entitled to designate one
person as an observer (the “Board Observer”) to the Board; provided that any
such Board Observer shall be reasonably acceptable to the Company (and the
Company acknowledges that Adam Aspes and Daniel Oxman are reasonably acceptable
to the Company) and shall have executed and delivered to the Company a copy of
the Acknowledgement and Agreement to be Bound in the form attached hereto as
Exhibit A (the “Acknowledgement”). The initial Board Observer shall be Adam
Aspes; provided that JAM shall be entitled to, upon written notice to the
Company, replace the then-present Board Observer with a new Board Observer. The
Board Observer shall have the right to attend all meetings of the Board and
committees thereof (in each case whether in person, by telephone or otherwise)
in a non-voting observer capacity, and the Company shall provide the Board
Observer with information rights equivalent to those of a Board member, subject
to the provisions hereof. Regardless of the foregoing, the Company shall have
the right to exclude the Board Observers from meetings of the Board or
committees thereof or omit to provide the Board Observer with certain
information and materials if (but only to the extent) the Company’s legal
counsel or a majority of the Board determines in good faith that such exclusion
or omission is necessary in order to (i) preserve attorney-client privilege,
(ii) comply with its fiduciary obligations under applicable law, (iii) comply
with applicable law or regulation, including to protect confidential supervisory
information under any order, notice or regulation of a bank regulatory
authority, or (iv) address any conflict of interest. In the event that the Board
Observer is excluded from a meeting of the Board or a committee thereof, the
Company shall inform the Board Observer of the general nature of the subject
matter discussed and explain the Board’s rationale for the decision to exclude
the Board Observer.
2.The Company shall provide to the Board Observer notice of any and all Board
meetings and, subject to the provisions and exclusions hereof (including,
without limitation, the exclusions described in Section 1 hereof), a copy of the
materials provided to all members of the Board and the committees thereof at the
time such materials are provided to members of the Board and such committees,
including without limitation, the minutes of all Board meetings and committee
meetings (all of which information shall be subject to the confidentiality
provisions set forth in Section 3 hereof).
3.a.    The Board Observer agrees that he or she will hold all Evaluation
Material in strict confidence and will not disclose or divulge any such
information to any person or entity, or use such


1

--------------------------------------------------------------------------------




information for any purpose other than to monitor and seek to enhance the value
of the investments of JAM’s clients in the Company and other than in connection
with his status as a Board Observer. For purposes of this Agreement, the term
“Evaluation Material” means any and all information concerning or relating to
the Company or any of its subsidiaries or affiliates that is furnished to the
Board Observer in his or her capacity as a Board Observer (regardless of the
manner in which it is furnished, including in written or electronic format or
orally, gathered by visual inspection or otherwise), together with all notes,
analyses, reports, models, compilations, studies, interpretations, documents,
records or extracts thereof containing, referring, relating to, based upon or
derived from such information, in whole or in part. The term “Evaluation
Material” shall not include such information that (a) can be shown to have been
or becomes available to the Board Observer on a non-confidential basis from a
source other than the Company or any of its affiliates not known by the Board
Observer, JAM or any of their respective affiliates or Representatives to be
bound by an agreement or obligation of confidentiality with respect to such
information, (b) is or becomes generally available to the public other than as a
result of a disclosure by the Board Observer, JAM or any of their respective
affiliates or Representatives in violation of this Agreement, or (c) has been or
is independently developed by the Board Observer, JAM or any of their respective
affiliates or Representatives without the use of any Evaluation Material.
Notwithstanding the foregoing, the Board Observer may provide Evaluation
Material to any JAM officer or employee (each, a “Representative”) who has a
need to know such information provided that any such Representative provided
with any such information shall keep it confidential to the same extent as the
Board Observer is required under this Agreement and use it only for such
purposes as the Board Observer is permitted to use it under this Agreement; and,
in any event, JAM shall be responsible for any non-compliance with such
confidentiality and use requirements by any Board Observer or Representative who
is provided with such information. In furtherance, and not in limitation, of the
foregoing, JAM and the Board Observer shall, and shall instruct their
Representatives to, use all reasonable and prudent efforts to protect and
safeguard the Evaluation Material from disclosure to at least the same extent
that they do so with respect to JAM’s own confidential information.


b.     In the event that JAM, the Board Observer or any Representative becomes
legally compelled to disclose any Evaluation Material, JAM and the Board
Observer agree, unless prohibited by law, to provide the Company with reasonable
advance notice under the circumstances prior to any such disclosure to enable
the Company to seek a protective order or other appropriate remedy (and if the
Company seeks such an order or other remedy, JAM and the Board Observer will
provide such cooperation as the Company shall reasonably request, at the
Company’s sole cost and expense). If in the absence of a protective order or the
receipt of a waiver hereunder JAM, the Board Observer or such Representative is
nonetheless, based on the advice of the Board Observer’s or JAM’s legal counsel,
required to disclose any such information, JAM, the Board Observer or such
Representative, as the case may be, may make the required disclosure (solely to
the extent required) without liability under this Agreement. In no event will
JAM, the Board Observer or any of their Representatives oppose action by the
Company to obtain a protective order or other remedy to prevent the disclosure
of Evaluation Material or to obtain reliable assurance that confidential
treatment will be accorded the Evaluation Material. For the avoidance of doubt,
it is understood that there shall be no “legal requirement” requiring JAM, the
Board Observer or any of their Representatives to disclose any Evaluation
Material solely by virtue of the fact that, absent such disclosure, any of them
or any of their respective affiliates, or any of JAM’s clients, would be
prohibited from purchasing, selling or engaging in derivative or other voluntary
transactions with respect to, the Company’s common stock or the securities of
any other company or otherwise proposing or making an offer to do any of the
foregoing, or any of them would be unable to file any proxy materials in
compliance with Section 14(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or the rules and regulations promulgated thereunder. In
addition, nothing contained in this Agreement shall require any notice to be
given or limit or prohibit the Board Observer, JAM or any such Representative
from providing any information demanded or requested in the course of a routine
examination or inquiry by a regulatory authority having jurisdiction over the
Board


2

--------------------------------------------------------------------------------




Observer, JAM, JAM’s clients or such Representative so long as such examination
or inquiry is not known by the Board Observer, JAM or any such Representative to
be targeted at the Company or any of its affiliates or JAM’s clients’ investment
in the Company.


c.    JAM and the Board Observer acknowledge that (a) none of the Company or any
of its representatives makes any representation or warranty, express or implied,
as to the accuracy or completeness of any Evaluation Material, and (b) none of
the Company or any of its representatives shall have any liability to JAM, the
Board Observer, any JAM client, any Representative of JAM or the Board Observer
or any of their respective affiliates relating to or resulting from the use of
the Evaluation Material or any errors therein or omissions therefrom.


d.    All Evaluation Material shall remain the property of the Company. No other
person shall by virtue of any disclosure of and/or use of any Evaluation
Material acquire any rights with respect thereto, all of which rights shall
remain exclusively with the Company. At any time after the date on which this
Agreement has been terminated pursuant to Section 10 hereof, JAM and the Board
Observer will promptly return to the Company or destroy all hard copies of the
Evaluation Material and use reasonable best efforts to permanently erase or
delete all electronic copies of the Evaluation Material in their or any of their
Representatives’ possession or control (and, upon the request of the Company,
shall certify to the Company in writing that such Evaluation Material has been
erased or deleted, as the case may be); provided, however, that JAM shall be
entitled to retain copies of the Evaluation Material to the extent required by
applicable law or regulation or by its internal document retention and
compliance policies. Notwithstanding the return or erasure or deletion of
Evaluation Material, the Board Observer, JAM and their Representatives will
continue to be bound by the obligations contained herein.


e.    The Board Observer and JAM hereby acknowledge that they are aware that the
United States securities laws prohibit any person who has received from an
issuer any material, non-public information from purchasing or selling
securities of such issuer or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.


f.    The Board Observer and JAM agree that, while this Agreement is in effect,
neither the Board Observer nor JAM will purchase or sell securities of the
Company (including for the account of JAM’s clients) other than (i) at times
when members of the Board are permitted to purchase or sell Company securities
(i.e., during “trading windows”) or (ii) in a transaction that a member of the
Board would otherwise be permitted to effect pursuant to the Company’s policy on
securities transactions by members of the Board (the “Trading Policy”). The
Company represents and warrants to the Board Observer and JAM that it has
provided to them a true and complete copy of the Trading Policy and agrees to
provide to the Board Observer and JAM promptly from time to time (but in no
event later than when provided to members of the Board), including for a period
ending on the six (6) months following the time when the Board Observer ceases
to have observer rights pursuant to Section 1 of this Agreement, copies of all
updates to the Trading Policy and all notices provided to members of the Board
concerning the closing of a trading window or the failure of a trading window to
open and the opening or re-opening of any trading window under the Trading
Policy. Notwithstanding the foregoing agreements in this Section 3(f), neither
the Board Observer, JAM nor JAM’s clients shall be subject to the Trading
Policy.


4.During the term of this Agreement, JAM and the Board Observer shall not, and
shall cause their respective Representatives and affiliates not to, directly or
indirectly:




3

--------------------------------------------------------------------------------




a.    acquire, offer, seek or propose to acquire, or agree to acquire, by
purchase or otherwise, Beneficial Ownership of Company common stock if after
giving effect to such acquisition JAM and its clients and their respective
affiliates would collectively Beneficially Own more than 9.99% of the
outstanding shares of Company common stock; provided, that, (i) upon the written
consent from the Federal Reserve Board, JAM and its clients and their respective
affiliates may acquire shares of Company common stock resulting in Beneficial
Ownership greater than 9.99%; and (ii) nothing herein will require Company
common stock to be sold to the extent that JAM and its clients and their
respective affiliates, collectively, exceed the ownership limit under this
clause (a) as the result of a share repurchase or similar Company action that
reduces the number of outstanding shares of Company common stock;


b.    make, or in any way participate, in any “solicitation” of “proxies” to
vote (as such terms are used in the rules of the Securities and Exchange
Commission (the “SEC”)), or seek to advise or influence any person with respect
to the voting of (including engaging in any withhold the vote campaign) any
Company common stock;


c.    separately or in conjunction with any other person, submit a proposal for
or offer of (with or without conditions) (including to the Board if any such
proposal would reasonably be expected to be required to be disclosed by JAM, the
Board Observer or the Company), any Extraordinary Transaction. “Extraordinary
Transaction” means any of the following involving the Company or any of its
subsidiaries or its or their securities or a material amount of the assets or
businesses of the Company or any of its subsidiaries: any tender offer or
exchange offer, merger, acquisition, business combination, reorganization,
restructuring, recapitalization, spin-off, split-off, licensing, sale or
acquisition of, or joint venture or other partnership with respect to, material
assets, sale or purchase of securities, liquidation or dissolution, or any
similar transaction;


d.    form, join or in any way participate in a 13D Group with any person other
than the Board Observer, JAM, JAM’s clients or any of their respective
affiliates;


e.    present at any annual meeting or any special meeting of the Company’s
shareholders or through action by written consent any proposal for consideration
for action by shareholders, conduct any shareholder referendum, seek to call a
special meeting of the Company’s shareholders, propose any nominee for election
to the Board or seek the removal of any member of the Board;


f.    grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for an annual meeting or a special meeting) or deposit any of the Company common
stock (or any securities convertible into, exchangeable for or otherwise
exercisable to acquire such common stock) held by any of them in a voting trust
or other arrangement of similar effect, or subject them to a voting agreement or
other arrangement of similar effect;


g.    make or issue, or cause to be made or issued, any public disclosure,
statement or announcement (including the filing or furnishing of any document or
report with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) (x) in support of any
solicitation described in clause (b) above or otherwise inconsistent with the
restrictions set forth in this Section 4, or (y) negatively commenting upon the
Company, including the Company’s corporate strategy, business, corporate
activities, Board or management (and including making any statements critical of
the Company’s business, strategic direction, capital structure or compensation
practices);




4

--------------------------------------------------------------------------------




h.     institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
current or former directors or officers (including derivative actions) other
than to enforce the provisions of this Agreement;


i.    make any request under Section 1-1602 of the Louisiana Business
Corporation Act;


j.    other than in open market transactions where the identity of the purchaser
is not known and in underwritten widely dispersed public offerings, sell shares
of Company common stock representing 5% or more of the outstanding shares of
Company common stock to a single purchaser (or group of affiliated purchasers)
or any 13D Group or sell shares of Company common stock to any single purchaser
(or group of affiliated purchasers) or any 13D Group if, to JAM’s knowledge, as
a result thereof such purchaser (or group of affiliated purchasers) or 13D Group
would Beneficially Own 5% or more of the outstanding shares of Company common
stock;


k.     request the Company or any of its representatives, directly or
indirectly, to amend or waive any provision of this Section 4, in each case
which would reasonably be expected to result in a public announcement of such
request;


l.    enter into any discussions, negotiations, agreements or undertakings with
any person with respect to the foregoing or advise, assist, encourage or seek to
persuade others to take any action with respect to any of the foregoing.


JAM and the Board Observer agree to promptly advise the Company if they receive
an approach or inquiry regarding a potential proposed acquisition or proxy
contest with respect to the Company.


5.JAM and the Board Observer represent and warrant that they, together with
their affiliates and JAM’s clients, Beneficially Own 1,166,457 shares of the
Company’s common stock as of the date of this Agreement.
6.The Company will reimburse JAM for its actual out-of-pocket expenses incurred
in connection with this matter, in an amount not to exceed $50,000, within ten
business days of receiving reasonably satisfactory documentation with respect to
such expenses. The Company will also reimburse reasonable out-of-pocket
pre-approved travel expenses incurred by the Board Observer in connection with
attending meetings of the Board as well as pre-approved travel expenses related
to the Company for non-Board related issues.


7.No failure or delay by the Company in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof, and no modification
hereof shall be effective, unless in writing and signed by all parties hereto.


8.This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Louisiana, without giving effect to choice of law
doctrines, and can be amended only in writing and by joint agreement of JAM and
the Company. If any provision of this Agreement is determined by any court or
arbitrator of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such provision cannot be so enforced,
such provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable
provision had (to the extent not enforceable) never been contained in the
Agreement. Each of the parties hereto consents to personal jurisdiction in such
State and voluntarily submits to the jurisdiction of the courts of such State in
any action or proceeding with respect to this Agreement, including the federal
district courts located in such State. Each


5

--------------------------------------------------------------------------------




party agrees that it/him may be served with process at the address set forth on
the signature page hereof, and further agrees not to commence any action, suit
or proceeding related hereto except in such courts.


9.This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
Agreement. One or more counterparts of this Agreement may be delivered by
telecopier or .pdf electronic transmission, with the intention that they shall
have the same effect as an original counterpart hereof.


10.This Agreement and (subject to the next following sentence) the rights
granted herein, shall terminate upon the earliest of (i) following the nine (9)
month anniversary of the date of this Agreement, the Board Observer’s delivery
of written notice to the Company that he has terminated this Agreement; (ii)
following the second (2nd) anniversary of the date of this Agreement, the
Company’s delivery of written notice to the Board Observer that it has
terminated this Agreement; and (iii) following JAM ceasing to be the Beneficial
Owner of 5.0% or more of the outstanding common stock of the Company (subject to
adjustment in the event of a stock split, dividend or similar event), the
Company’s delivery of written notice to the Board Observer that it has
terminated this Agreement. The obligations pursuant to Section 3 hereof relating
to the confidentiality and use of information shall survive any termination of
this Agreement for a period of 12 months and the obligations of the Company
pursuant to Section 3(f) shall survive any termination of this Agreement for a
period of 6 months.


11.Nothing in this Agreement shall render the Board Observer a fiduciary of the
Company or of any affiliate, shareholder or creditor of the Company.


12.The parties hereto agree that irreparable damage would occur in the event
that the provisions contained in this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled (without bond) to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions thereof, this being in addition to any other remedy to
which they may be entitled by law or equity, and any party sued for breach of
this Agreement expressly waives any defense that a remedy in damages would be
adequate.
13.For purposes of this Agreement, the term:


a.    “13D Group” means any group of persons formed for the purpose of
acquiring, holding, voting or disposing of shares of Company common stock (or
any securities convertible, exchangeable for or otherwise exercisable to acquire
such Company common stock) which would be required under Section 13(d) of the
Exchange Act, and the rules and regulations promulgated thereunder, to file a
statement on Schedule 13D pursuant to Rule 13d-l(a) or Schedule 13G pursuant to
Rule 13d-1(c) with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act if such group beneficially owned (within the meaning set
forth in Rule 13d-3 or Rule 13d-5(b)(1) of the rules and regulations promulgated
under the Exchange Act) shares of Company common stock representing more than 5%
of the shares thereof then outstanding.


b.    “Beneficially Own,” “Beneficial Owner” or “Beneficial Ownership” shall
have the meaning (or the correlative meaning, as applicable) set forth in Rule
13d-3 and Rule 13d-5(b)(1) of the rules and regulations promulgated under the
Exchange Act; provided that, “Beneficially Own” and “Beneficial Ownership” shall
include securities which are beneficially owned, directly or indirectly, by a
person as a Receiving Party; provided further, that the number of shares of
Company common stock that a person is deemed to beneficially own pursuant to
this proviso in connection with a particular Derivatives Contract shall not
exceed the number of Notional Common Shares with respect to such Derivatives
Contract.




6

--------------------------------------------------------------------------------




c.    “Derivatives Contract” shall mean a contract between two parties (the
“Receiving Party” and its counterparty) that is designed to produce economic
benefits and risks to the Receiving Party that correspond substantially to the
ownership by the Receiving Party of a number of shares of Company common stock
specified or referenced in such contract (the number corresponding to such
economic benefits and risks, the “Notional Common Shares”), regardless of
whether (i) obligations under such contract are required or permitted to be
settled through the delivery of cash, shares of Company common stock or other
property or (b) such contract conveys any voting rights in shares of Company
common stock, without regard to any short or similar position under the same or
any other Derivatives Contract. For the avoidance of doubt, interests in
broad-based index options, broad-based index futures and broad-based publicly
traded market baskets of stocks approved for trading by the appropriate federal
governmental authority shall not be deemed to be Derivatives Contracts.


d.    “person” shall be broadly interpreted to include the media, the internet
and any individual, corporation, partnership, limited liability company, group,
trust, estate, joint venture, organization and any governmental, administrative,
arbitral or regulatory representative or authority (including any court) or
other entity of any kind or nature.


[Signature Page Follows]





IN WITNESS WHEREOF, the Company and JAM have caused this Agreement to be
executed as of the date first set forth above.






MIDSOUTH BANCORP, INC.






By: /s/ D. Michael Kramer        
Name: D. Michael Kramer
Title: Director






JACOBS ASSET MANAGEMENT, LLC






By: /s/ Sy Jacobs______________________
Name: Sy Jacobs
Title: Managing Member











EXHIBIT A
ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
This Acknowledgement and Agreement to be Bound (“Acknowledgement”) is given by
the undersigned as a representative designated by Jacobs Asset Management, LLC
(“JAM”) to act as the Board Observer pursuant to that certain Observer Rights
Agreement by and between MidSouth Bancorp, Inc. (the “Company”) and JAM, dated
as of October 26, 2018 (the “Agreement”). Capitalized terms used, but not
defined, herein have the meanings ascribed thereto in the Agreement.


1.    By his execution of this Acknowledgement, the undersigned acknowledges and
agrees:
a.    That he has received and reviewed a copy of the Agreement and that his
execution of this Acknowledgement is a condition precedent to his appointment as
the Board Observer under the Agreement.


b.    To treat any Evaluation Material obtained by him from the Company (or any
director, officer, employee or agent thereof) in accordance with Section 3 of
the Agreement.


c.    That either JAM or the undersigned may terminate the undersigned's service
as the Board Observer at any time, with or without cause. If the undersigned
ceases to serve as the Board Observer, he shall (a) no longer be entitled to
exercise any rights afforded to the Board Observer under the Agreement and (b)
as promptly as practicable (but in any event not later than two business days
thereafter) deliver all physical materials containing or consisting of
Evaluation Material in his possession or control to JAM.


2.    Upon the written request of the Company or JAM, the undersigned will
promptly execute and deliver any and all further instruments and documents and
take such further action as such party deems necessary to effect the purposes of
this Acknowledgement.
3.    No provision of this Acknowledgement may be amended, modified or waived,
except in a writing signed by the undersigned and the Company. The invalidity or
unenforceability of any provision of this Acknowledgement shall not affect the
validity or enforceability of any other provision, and if any restriction in
this Acknowledgement is found by a court to be unreasonable or unenforceable,
then such court may amend or modify the restriction so it can be enforced to the
fullest extent permitted by law. This Acknowledgement may be executed by
electronic signature in any number of counterparts, each of which together shall
constitute one and the same instrument.
4.    The undersigned acknowledges and agrees that irreparable damage would
occur in the event that the provisions contained in the Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled (without bond) to seek
an injunction or injunctions to prevent breaches of the Agreement and to enforce
specifically the terms and provisions thereof, this being in addition to any
other remedy to which they may be entitled by law or equity, and any party sued
for breach of the Agreement expressly waives any defense that a remedy in
damages would be adequate.
5.    Section 8 of the Agreement shall be applicable to this Acknowledgement,
and the undersigned hereby agrees to be bound thereby, as if set forth herein.
If any notice, request, demand or other communication is given to the
undersigned under this Acknowledgement, it shall be given to him at his address
set forth on the signature page hereto or such other address as the undersigned
shall have provided in writing to the Company and JAM in writing.





IN WITNESS WHEREOF, the undersigned has executed this Acknowledgement as of the
date first above written.
 
 
 
_____________________________________ 
Print Name: [BOARD OBSERVER NAME]
Address: [ADDRESS OF OBSERVER]


Date: [DATE]





ACKNOWLEDGED AND ACCEPTED as of this __ day of _______________, 20__:


MIDSOUTH BANCORP, INC.






By:___________________________________
Name:
Title:






JACOBS ASSET MANAGEMENT, LLC




By: __________________________________
Name:
Title:
































[Signature page to Acknowledgement and Agreement to be Bound]


7